HANFORD, District Judge
(dissenting).
My reason for dissenting from the foregoing opinion is that by the record it appears that the plaintiff by his pleading assumed the burden of proving his right to maintain the action as the owner by lawful assignments of the several claims for wages constituting the subject of the action. The answer made an issue as to that matter and the proof clearly sustained the answer, and did not sustain the complaint.
*703Whilst the Alaska Code permits the assignment of choses in action, it specifically requires all actions to be prosecuted in the name of the real party in interest. Code Civ.Proc. Alaska, § 25. In some of the states having a similar code, there is a further provision that, where assignments of rights of action have been made in writing, the assignee may sue in his own name, and under that provision the courts sanction the assignment of claims for collection where no consideration has been paid and the assignee merely assumes the obligation of a collecting agent, but there is no such provision in the Code of Alaska. Therefore, as the defendant’s answer made an issue as' to the fact of a valid assignment, the plaintiff’s right depends upon proof of facts constituting a valid assignment. The evidence proves that he paid nothing for the claims, but merely took them for collection in the course of business as a practicing attorney at law, with an agreement to retain for the compensation of himself and his law partner a percentage of whatever sums might be collected by their efforts. There was no actual transfer of the actual property right in and to the claims, and the attorneys are not the real parties in interest.
Therefore the litigation in the name of the plaintiff is a violation of the statute.